Citation Nr: 0704861	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-41 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The veteran had active service from May 1952 to May 1955.  He 
died in June 2003.  The appellant is his surviving spouse.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2006 a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  In September 2006, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

1.  The veteran died in June 2003 at the age of 68.

2.  At the time of the veteran's death, his service-connected 
disability was post-operative residuals of laminectomy, L5-1, 
with moderate osteoarthritis.  A total disability rating 
based on individual unemployability (TDIU) was effective from 
November 22, 1995.

3.  Cerebral hemorrhage was certified as the cause of death 
on the veteran's death certificate.

4.  The veteran's cerebral hemorrhage not manifested in 
service or within one year after the veteran's discharge from 
service; and no disease that caused or contributed to cause 
the veteran's death is shown to have been related to his 
service.

5.  A service-connected disability did not cause or 
contribute to cause the veteran's death. 

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By an August 2003 letter, prior to the RO's initial 
adjudication of this claim in February 2004, the appellant 
was informed of the evidence and information necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  Although the August 2003 letter did 
not specifically advise the appellant to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claim and that she should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on her behalf.  
The appellant has had ample opportunity to respond.  While 
the appellant was not advised of the criteria governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)).  This is because the Board concludes 
below that the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death; therefore, any question as to the effective date of an 
award is moot.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records and VA medical records) has been secured.  
Furthermore, in September 2006 the Board sought a VHA medical 
advisory opinion from a neurologist.  In an October 2006 
letter, the Board notified the appellant and her 
representative of the opinion and provided them with copies.  
The appellant was notified that she had 60 days to submit any 
additional evidence or argument in support of her claim; 
thereafter, her representative submitted additional argument 
in November 2006.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  It is not prejudicial to the appellant for the Board to 
proceed with appellate review.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).




Factual Background

The veteran served on active duty from May 1952 to May 1955.  
Service medical records note no complaints or findings 
related to cerebral hemorrhage.

VA records show that, during the veteran's lifetime, service 
connection had been established for post-operative residuals 
laminectomy L5-S1 with osteoarthritis.  TDIU had been awarded 
effective from November 1995.

A February 2003 VA treatment record notes that the veteran 
was seen with complaints of left leg pain after slipping on 
icy stairs and falling.  

Private treatment records note that the veteran was seen on 
multiple occasions beginning in February 2003 with complaints 
of dizziness and falls, assessed as vertigo versus cardiac 
arrhythmia.

A VA outpatient emergency care record dated May 3, 2003, 
notes that that the veteran "fell approximately two weeks 
ago striking his head."  He reported feeling weak and 
"shaky" since that time.  The examiner noted that the 
veteran had experienced some dizziness that appeared to be 
vertiginous in nature.  The veteran's wife reported that he 
had been more forgetful lately.  No complaints of back 
problems were noted at that time.  The examiner noted the 
veteran's history of hypertension, arteriosclerotic 
cardiovascular disease, and previous right cerebrovascular 
accident with some residual left hemiparesis.  It was also 
noted that the veteran was on coumadin.  

A VA emergency room report dated May 28, 2003, notes that the 
veteran was seen with complaints of chest pain and loss of 
consciousness for about a minute.  The examiner noted the 
veteran's history of atherosclerotic heart disease and a 
recent episode of a fall and injury related to that.  In the 
past few weeks, the veteran had been seen multiple times with 
complaints of dizziness.
A VA hospitalization record dated on May 30, 2003, notes that 
the veteran was seen with complaints of dizzy spells, left 
side weakness, left leg weakness and right arm weakness.  
That morning, he had fallen on his way to the bathroom in his 
house and hit his head.  It was unclear whether the veteran 
lost consciousness and then fell, or the other way around.  
No complaints of back problems were noted at that time.  The 
veteran's history of carotid artery surgery, major peripheral 
vascular disease and cardiac problems was noted.  A CT scan 
of the brain revealed a hemorrhage.  Conservative, non-
surgical treatment was recommended.  The veteran was admitted 
to the hospital with a principal diagnosis of hemorrhagic 
stroke.  

The veteran died on June [redacted], 2003 of cerebral hemorrhage.  

July 2003, the RO received the appellant's application for VA 
service-connected death benefits.  

In an October 2003 statement, a VA physician (B.L.M., MD) 
remarked:

[The veteran] had back problems that were 
service connected.  He had to walk with a 
walker due to same.

He was prone to falls and did suffer 
multiple falls prior to his death.  It is 
possible that these falls did cause his 
cerebral hemorrhage.

During a January 2006 Travel Board hearing, the appellant 
essentially maintained that the veteran's service-connected 
back disability caused him to frequently fall, resulting in 
the development of a cerebral hemorrhage that caused his 
death.

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA neurologist was asked to review the 
veteran's claims folder and answer the following question 
posed by the Board: What is the likelihood (very likely, as 
likely as not, or highly unlikely) that the veteran's fatal 
cerebral hemorrhage was causally related to a fall(s) which 
was proximately due to his service-connected lumbar spine 
disorder?  The neurologist was asked to include a discussion 
appropriate to a thorough understanding of the veteran's 
terminal illness, describing the specific type of 
cerebrovascular accident(s) and its most likely cause based 
on the factual evidence contained in the veteran's final 
treatment records (emergency department care on May 3, 2003 
and hospitalizations from May 28, 2003 to May 29, 2003; from 
May 30, 2003 to June 9, 2003; and from June 9, 2003 to June 
[redacted], 2003).

After reviewing the veteran's claims folder, a VA Chief of 
Neurology Service opined:  

In [the veteran's] records, the veteran's 
symptoms of dizziness, syncope and 
falling as a result of these conditions 
are well chronicled.  There is no mention 
in these records prior to and at the time 
of his intracerebral hemorrhage of any 
contribution related to his lumbar spine 
disorder.

The neurosurgical consultant who 
evaluated the veteran at the time of the 
intracerebral hemorrhage was not able to 
ascertain with certainty if the 
intracerebral hemorrhage precipitated his 
subsequent fall or if a fall precipitated 
the intracerebral hemorrhage.  This was 
further difficult to ascertain as the 
veteran patient was taking coumadin, an 
anticoagulant, at the time of the 
hemorrhage.  However, it is clearly 
indicated in the record that the patient 
was experiencing symptoms related to 
dizziness and had lost consciousness 
previously as a result of this.  These 
syptoms [sic] and events are documented 
to have been occurring in close time 
proximity before his intracerebral 
hemorrhage.  

Therefore, it is highly unlikely that the 
veteran's fatal cerebral hemorrhage was 
related to a fall caused by his service-
connected lumbar spine disease.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and certain disabilities, 
including cerebral hemorrhage (brain hemorrhage), become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the cause of his 
death was cerebral hemorrhage, and the proximate cause of his 
death is not in dispute.  The veteran's service medical 
records are negative for evidence of cerebral hemorrhage.  In 
addition, the contemporaneous medical evidence of record is 
negative for the presence of cerebral hemorrhage until many 
years after the veteran's military service.  Consequently, 
service connection for the cause of the veteran's death on 
the basis that death-causing cerebrovascular disease was 
incurred or aggravated in service (to include on a 
presumptive basis under 38 U.S.C.A. § 1112) is not warranted.

The appellant's theory of entitlement to the benefit sought 
is essentially one of secondary service connection.  It is 
alleged that the veteran's service connected back disability 
caused him to fall, sustaining a head injury with cerebral 
hemorrhage that ultimately led to his demise.  In that 
regard, following a thorough review of the veteran's claims 
folder in September 2006, a VA Chief of Neurology Service 
essentially opined that there was no evidence that the 
veteran's service-connected back disability caused or 
contributed to his falls, nor was there any evidence that his 
service-connected back disability caused or contributed to 
his fatal cerebral hemorrhage.  Rather, dizziness and syncope 
were noted to be the causes of the veteran's falls.  The VHA 
physician specified reasons for those conclusions, as noted 
above.  The Board finds the September 2006 opinion more 
persuasive than that provided by Dr. B.L.M. in October 2003.  
Dr. B.L.M. noted that the veteran had to walk with a walker 
due to his service-connected low back disability.  Dr. B.L.M. 
also noted that the veteran was prone to falls prior to his 
death.  She opined that it is possible (emphasis added) that 
these falls caused the veteran's fatal cerebral hemorrhage.  
The Board notes that this opinion is speculative in nature.  
The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

As the preponderance of the evidence is against this claim, 
it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


